Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-15 in the reply filed on October 11th, 2022 is acknowledged. Claims 1 and 13 have been amended. Claim 3 has been cancelled. Claims 1-2 and 4-15 are pending.
Action on merits of claims 1-2 and 4-15 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0070179, hereinafter as Kim ‘179) in view of Wang (US 2016/0043150, hereinafter as Wang ‘150)
Regarding Claim 1, Kim ‘179 teaches a substrate (100; [0051]) comprising a printing area, wherein the printing area comprises: 
a flat surface (see Fig. 2); and 
a plurality of separation structures (Fig. 2, (310); [0050]) projecting from the flat surface, wherein the plurality of separation structures divides the printing area into a plurality of micro-areas, and in each of the micro-areas, a circular region (see para. [0061]) containing no separation structure has a maximum diameter between 3 µm and 30 µm which overlap the claim range of 5 µm and 10 µm.  
Thus, Kim ‘179 is shown to teach all the features of the claim with the exception of explicitly the limitation: “each of the micro-areas is in communication with an adjacent micro-area through a gap between the separation structures forming a boundary of these two micro-areas”.
However, Wang ‘150 teaches each of the micro-areas is in communication with an adjacent micro-area through a gap (or a channel; [0025]-[0026]) between the separation structures forming a boundary of these two micro-areas (see Figs. 1 and 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘179 by having each of the micro-areas is in communication with an adjacent micro-area through a gap between the separation structures in order to form a thin film with a uniform thickness within the sub-pixel defining zones for improving the quality of emission of the display back panel (see para. [0009]) as suggested by Wang ‘150.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a maximum diameter between 5 µm and 10 µm for the circular region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have a maximum diameter between 5 µm and 10 µm for the circular region in order to improve the performance of the OLED display device.

Regarding Claim 13, Kim ‘179 teaches a method for manufacturing the substrate, comprising: -4-forming a plurality of separation structures (Fig. 2, (310); [0050]) in a printing area of the substrate (100; [0051]), wherein the printing area comprises a flat surface (see Fig. 2); and the plurality of separation structures (Fig. 2, (310); [0050]) projecting from the flat surface and  divide the printing area into a plurality of micro-areas, and in each of the micro-areas, a circular region (see para. [0061]) containing no separation structure has a maximum diameter between 3 µm and 30 µm which overlap the claim range of 5 µm and 10 µm.  
Thus, Kim ‘179 is shown to teach all the features of the claim with the exception of explicitly the limitation: “each of the micro-areas is in communication with an adjacent micro-area through a gap between the separation structures forming a boundary of these two micro-areas”.
However, Wang ‘150 teaches each of the micro-areas is in communication with an adjacent micro-area through a gap (or a channel; [0025]-[0026]) between the separation structures forming a boundary of these two micro-areas (see Figs. 1 and 2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘179 by having each of the micro-areas is in communication with an adjacent micro-area through a gap between the separation structures in order to form a thin film with a uniform thickness within the sub-pixel defining zones for improving the quality of emission of the display back panel (see para. [0009]) as suggested by Wang ‘150.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a maximum diameter between 5 µm and 10 µm for the circular region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have a maximum diameter between 5 µm and 10 µm for the circular region in order to improve the performance of the OLED display device.




    PNG
    media_image1.png
    224
    323
    media_image1.png
    Greyscale

Fig. 2 (Kim ‘179)

Regarding Claim 2, Kim ‘179 teaches the micro-areas are adjacent to each other and the plurality of micro-areas are arranged in an array (see Fig. 2 and 5).  

Regarding Claim 4, Kim ‘179 teaches the separation structure has a height between 5 nm and 100 nm (see para. [0062]).  
Thus, Kim ‘179 fails to teach the limitation: “the separation structure has a height between 0.5 and 1 µm”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the separation structure has a height between 0.5 and 1 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (para. [0063] of Kim ‘179 discloses that the separation structure has a height variously depend on a size of the pixel formed by the light emitting layer).

Regarding Claim 5, Kim ‘179 teaches the separation structure comprises a separation wall having a thickness of 3 to 30 µm.
Thus, Kim ‘179 fails to teach the limitation: “a separation wall having a thickness of 1 µm or less”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a separation wall having a thickness of 1 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (para. [0063] of Kim ‘179 discloses that the separation structure wall has a thickness variously depend on a size of the pixel formed by the light emitting layer).

Regarding Claim 6, Kim ‘179 fails to teach the limitations: “an orthographic projection of the separation structure on the substrate has a cross shape, and the separation structures divide the substrate into an array of planar square micro-areas”.  
However, it has been held to be within the general skill of a worker in the art to have an orthographic projection of the separation structure on the substrate has a cross shape, and the separation structures divide the substrate into an array of planar square micro-areas on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 7, Kim ‘179 fails to teach the limitations: “an orthographic projection of the separation structure on the substrate has a Y-shape, and the separation structures divide the substrate into an array of planar orthohexagonal micro-areas”.  
However, it has been held to be within the general skill of a worker in the art to have an orthographic projection of the separation structure on the substrate has a Y-shape, and the separation structures divide the substrate into an array of planar orthohexagonal micro-areas on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Regarding Claim 8, Kim ‘179 fails to teach the limitations: “a source/drain electrode material pattern formed in the same layer as source/drain electrodes of the array substrate”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a source/drain electrode material pattern that can be arranged in any order, therefore a source/drain electrode material pattern formed in the same layer as source/drain electrodes of the array substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange a source/drain electrode material pattern formed in the same layer as source/drain electrodes of the array substrate  when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 9, Kim ‘179 teaches a metal pattern as a portion of a pixel electrode (200; [0074]) of the array substrate.  

Regarding Claim 10, Kim ‘179 teaches an insulating layer (or encapsulation layer) above the separation structures (see para. [0084]).  

Regarding Claim 11, Kim ‘179 teaches a light emitting layer (400; [0050]) formed by ink jet printing (see para. [0035] and [0081]) in the printing area of the substrate.  
Product by process limitation:
	The expression “formed by ink jet printing” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 12, Kim ‘179 fails to teach the limitation: “the entire light emitting layer has a thickness variation of less than 10 nm in a direction perpendicular to the substrate”.  
However, it has been held to be within the general skill of a worker in the art to have the entire light emitting layer has a thickness variation of less than 10 nm in a direction perpendicular to the substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 14, Kim ‘179 teaches source/drain electrodes (Fig. 6, (122/123); [0070]), and said forming the separation structures in the printing area of the substrate comprises: forming the separation structures at the source/drain electrode material pattern (see para. [0070]).  
Thus, Kim ‘179 fails to teach the limitations: “at the same time of forming the source/drain electrodes of the array substrate, forming in the printing area a source/drain electrode material pattern in the same layer as the source/drain electrodes”. 
However, it has been held to be within the general skill of a worker in the art to form in the printing area a source/drain electrode material pattern in the same layer as the source/drain electrodes at the same time of forming the source/drain electrodes of the array substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 15, Kim ‘179 teaches a pixel electrode (200; [0072]), and forming the separation structures in the printing area of the substrate comprises: forming in the printing area a metal pattern (see para. [0074]) as a portion of the pixel electrode (200; [0087]) of the array substrate; and forming the separation structures (310) at the metal pattern (see Fig. 7E; para. [0090]).
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-15, filed on 10/11/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829